OPINION OF THE COURT
[1, 2] A suit for injunction was brought by the appellants against the board of county commissioners to enjoin the issuance of bonds of the county for the purpose of obtaining funds for the construction and repair of roads and bridges in the county. The court below denied the injunction, and the appellants brought the case here by appeal. Since that time it is made to appear by the appellees that the said bonds have been sold, and the proceeds thereof have been received by the county. A showing is attempted to be made by one of appellants that the sale of said bonds has not been effected, but the showing is so vague and uncertain that it is not entitled to consideration.
It follows that the question in the case as to the power and authority of the county commissioners to issue these bonds has become moot and requires no consideration by this court. See Yates v. Vail, 29 N.M. 185, 221 P. 563.
It follows from the foregoing that the appeal should be dismissed on the motion of appellees, and the cause remanded, and it is so ordered.
BICKLEY and WATSON, JJ., concur.